Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Routon on 24 June 2021. 

The application has been amended as follows: 
1. 	(Currently Amended) A gas turbine engine adapted for use with an aircraft, the gas turbine engine comprising
a power system that includes an engine core having a compressor, a combustor, and a turbine arranged axially along an axis and a fan coupled with the engine core and configured to be driven by the engine core to produce bypass air that provides thrust for propelling the gas turbine engine during operation of the gas turbine engine, 
a bypass duct arranged circumferentially around the engine core to define a bypass channel arranged to conduct the bypass air around the engine core during operation of the gas turbine engine, the bypass duct having a radially outer wall that defines an outer boundary of 
a heat exchanger system located radially between the inner boundary of the bypass channel and the engine core such that no portion of the heat exchanger system extends into the bypass channel and the heat exchanger system configured to receive a portion of the bypass air from the bypass channel through an inlet duct, transfer heat to the portion of the bypass air, and conduct the portion of the bypass air through an outlet duct back into the bypass channel so that the heated portion of the bypass air provides some of the thrust for propelling the gas turbine engine, and



a plurality of ejectors connected to a manifold and disposed in the outlet duct,
wherein each of the plurality of ejectors is configured to inject secondary air into the outlet duct to increase the mass flow of air included in the portion of the bypass air received by the inlet duct and conducted through the heat exchanger system.
6. 	(Cancelled).
1[[6]], wherein the ejector is fluidly connected with the compressor and the secondary air is bleed air from the compressor.
10.	(Currently Amended) A gas turbine engine adapted for use with an aircraft, the gas turbine engine comprising
an engine core arranged axially along an axis, the engine core including a compressor, a combustor, and a turbine,
a bypass duct arranged circumferentially around the engine core to define a bypass channel arranged to conduct bypass air around the engine core, the bypass duct having a radially outer wall that defines the outer boundary of the bypass channel and a radially inner wall spaced apart radially from the radially outer wall relative to the axis to define a first portion of an inner boundary of the bypass channel, and
a plurality of heat exchanger systems each formed to define an inlet duct configured to receive the bypass air and an outlet duct located axially aft of the inlet duct and configured to conduct the bypass air out of the heat exchanger system and into the bypass channel, the inlet duct and the outlet duct of each heat exchanger system defines a second portion of the inner boundary of the bypass channel, and the plurality of heat exchanger systems being arranged circumferentially around the axis, and

a plurality of ejectors connected to a manifold and disposed in the outlet duct,
wherein each of the plurality of ejectors is configured to inject secondary air into the outlet duct to increase the mass flow of air included in the portion of the bypass air received by the inlet duct and conducted through the heat exchanger system.
16. 	(Currently Amended) The gas turbine engine of claim 10, further including a valve in fluid communication with at least one of the plurality of ejectors 
18.	(Currently Amended) A method comprising: 
providing a gas turbine engine having an engine core arranged axially along an axis and a bypass duct arranged around the engine core to define a bypass channel, the engine core including a compressor, a combustor, and a turbine,
conducting a stream of bypass air through the bypass channel,
conducting a portion of the bypass air into an inlet duct of a heat exchanger system, the heat exchanger system positioned radially inward of a radially inner boundary of the bypass channel, and the inlet duct diverges circumferentially as the inlet duct extends in an aft direction,
transferring heat to the portion of the bypass air, 
injecting secondary air via a plurality of ejectors into an outlet duct of the heat exchanger system to increase the mass flow of air included in the portion of the bypass air received by an inlet duct of the heat exchanger system, said plurality of ejectors connected to a manifold and disposed within the outlet duct, and 
conducting the portion of the bypass air back into the bypass channel via [[an]] the outlet duct 
20.	(Cancelled).
24. 	(New) The gas turbine engine of claim 1, wherein the inlet duct is located radially inward of the bypass channel and defines an inlet that opens radially outwardly into the bypass channel and the outlet duct is located radially inward of the bypass channel and defines an outlet that opens radially outwardly into the bypass channel, 
wherein the inlet duct diverges circumferentially as it extends in an aft direction and the outlet duct converges circumferentially as it extends in the aft direction, and 
wherein aft of a radially outermost point of the inlet duct, the radially inner wall of the bypass duct extends radially inward such that the radially outermost point of the inlet duct is the radially outermost point of the heat exchanger system.
25. 	(New) The gas turbine engine of claim 10, wherein the inlet duct diverges circumferentially as it extends in an aft direction and the outlet duct converges circumferentially as it extends in the aft direction.

Allowable Subject Matter
Claims 1, 3-4, 7-10, 14-19, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 

a bypass duct, and
a heat exchanger system located radially between the inner boundary of the bypass channel configured to receive a portion of the bypass air from the bypass channel through an inlet duct, and conduct the portion of the bypass air through an outlet duct back into the bypass channel, and
a plurality of ejectors connected to a manifold and disposed in the outlet duct,
wherein each of the plurality of ejectors is configured to inject secondary air into the outlet duct to increase the mass flow of air included in the portion of the bypass air received by the inlet duct and conducted through the heat exchanger system.
ii.	Claims 3-4, 7-9, 14-17, 19, and 21-25 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741